DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller et al. (US 5,117,829; pub. Jun. 2, 1992).
Regarding claim 1, Miller et al. disclose: a method for treating a target tissue in a subject in need thereof, the method comprising:  determining an isocenter of the target tissue (col.12 L25-36, L45-49); and irradiating the target tissue with the isocenter as an initiation point by using a particle beam scanning under a controlled path (Abstract, col.13 L10-20).
Regarding claim 2, Miller et al. disclose: the isocenter of the target tissue is determined with image analysis of a dimension and a location of the target tissue (col.12 L25-50).
Regarding claim 3, Miller et al. disclose: the image analysis is carried out with computed tomography (CT) scan, cone beam computed tomography (CBCT) scan, in- room CT scan, magnetic resonance imaging (MRI) scan, digital X-ray, an orthogonal X-ray, positron emission tomography (PET) scan, or any combination thereof (the claim is rejected on the same basis as claim 1).
Regarding claim 4, Miller et al. disclose: the particle beam is a proton beam, a neutron beam, a carbon ion beam or any combination thereof (Abstract).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 5,117,829; pub. Jun. 2, 1992) in view of Chen et al. (US 2016/0074512 A1; pub. Mar. 17, 2016).
Regarding claim 5, Miller et al. are silent about: the particle beam irradiates the target tissue in a spot scanning manner, a uniform scanning manner, a fast scanning manner, a scatter manner, or any combination thereof.
In a similar field of endeavor, Chen discloses: the particle beam irradiates the target tissue in a spot scanning manner, a uniform scanning manner, a fast scanning manner, a scatter manner, or any combination thereof (para. [0015]) motivated by the benefits for treating tumors while sparing healthy tissues (Chen para. [0020]).
In light of the benefits for treating tumors while sparing healthy tissues as taught by Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miller et al. with the teachings of Chen.
Regarding claim 12, Miller et al. are silent about: administering to the subject a first reactant comprising at least one of 10B and 11B for reacting with at least one proton from the particle beam to release at least one of 𝝰 particle and y ray in the target tissue.
In a similar field of endeavor, Chen discloses: administering to the subject a first reactant comprising at least one of 10B and 11B (para. [0022]-[0023]) for reacting with at least one proton from the particle beam to release at least one of 𝝰 particle and y ray in the target tissue (para. [0022]-[0023]) motivated by the benefits for treating tumors while sparing healthy tissues (Chen para. [0020]).
In light of the benefits for treating tumors while sparing healthy tissues as taught by Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miller et al. with the teachings of Chen.
 Regarding claim 13, Chen discloses: the first reactant is selected from the group consisting of (L)-4-dihydroxy-borylphenylalanine (BPA), sodium mercaptoun decahydro-closo-dodecaborate (BSH), a carbohydrate derivative of BSH, a sodium salt of closo-BioHio~ (GB-10), B-5-o-carboranyl-2V-deoxyuridine (D-CDU), 3- (dihydroxypropyl-carboranyl-pentyl) thymidine derivative (N5-20H), — boron- containing porphyrins (H2DCP), dequalinium derivative (DEQ-B), a derivative of trimethoxyindole, aziridine, a derivative of acridine, phenanthridine, carborany] polyamine, a Pt(II)-amine complex, dibenzimidazole, tribenzimidazole, a glucose molecule, a mannose molecule, a ribose molecule, a fucose molecule, a galactose molecule, a maltose molecule, a lactose molecule, phosphate, phosphonate, phenylurea, thiourea, nitroimidazole, amine, benzamide, isocyanate, nicotinamide, and azulene (para. [0022]-[0023]) motivated by the benefits for treating tumors while sparing healthy tissues (Rosa et al. para. [0020]).
Regarding claim 14, Chen discloses: administering to the subject a second reactant comprising a first composite for reacting with at least one proton from the particle beam and releasing at least one neutron in the target tissue, and a second composite for reacting with the at least one neutron and releasing at least one of 𝝰 particle and y ray in the target tissue (para. [0022]-[0023]) motivated by the benefits for treating tumors while sparing healthy tissues (Chen para. [0020]).
Regarding claim 15, Chen discloses: the first composite contains one selected from the group consisting of 7Li, 9Be and any combination thereof (para. [0022]-[0023]) motivated by the benefits for treating tumors while sparing healthy tissues (Chen para. [0020]).
Regarding claim 16, Chen discloses: the second composite contains 10B (para. [0022]-[0023]) motivated by the benefits for treating tumors while sparing healthy tissues (Chen para. [0020]).
Regarding claim 17, Chen discloses: implementing the method of claim 1 to the subject (para. [0022]-[0023]) motivated by the benefits for treating tumors while sparing healthy tissues (Chen para. [0020]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 5,117,829; pub. Jun. 2, 1992).
Regarding claim 6, Miller et al. are silent about: the target tissue is defined by X, Y and Z coordinates according to X, Y and Z directions, respectively, and wherein the Z direction corresponds to a direction of the particle beam, and the X direction and the Y direction are perpendicular to the Z direction. However, this is just a matter of naming the coordinate system because the tissue will always be in a two-dimensional plane that is orthogonal to the beam path. Fig.3 of Miller et al. is a good illustration of how a coordinate system be differently named.

Claims 7-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 5,117,829; pub. Jun. 2, 1992) in view of Perez et al. (US 2021/0308486 A1; pub. Oct. 7, 2021).
Regarding claim 7, Miller et al. are silent about: the controlled path forms a spiral pattern on a two-dimensional plane defined by the X coordinate and the Y coordinate with a first fixed Z coordinate.
In a similar field of endeavor, Perez et al. disclose: the controlled path forms a spiral pattern on a two-dimensional plane defined by the X coordinate and the Y coordinate with a first fixed Z coordinate (fig.3, para. [0084]) motivated by the benefits for minimizing the amount of dose received healthy tissue (Perez et al. para. [0084]).
In light of the benefits for minimizing the amount of dose received healthy tissue as taught by Perez et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miller et al. with the teachings of Perez et al.
Regarding claim 8, after completing scanning in the controlled path on the two-dimensional plane of the target tissue at the first fixed Z coordinate, irradiating the target tissue with the isocenter as an initiation point at a second fixed Z coordinate (the claim is rejected on the same basis as claim 7).
Regarding claim 11, Miller et al. are silent about: the Z coordinate of the controlled path is controlled by modulating energy of the particle beam.
In a similar field of endeavor, Perez et al. disclose: the Z coordinate of the controlled path is controlled by modulating energy of the particle beam (para. [0056]) motivated by the benefits for minimizing the amount of dose received healthy tissue (Perez et al. para. [0084]).
In light of the benefits for minimizing the amount of dose received healthy tissue as taught by Perez et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miller et al. with the teachings of Perez et al.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 5,117,829; pub. Jun. 2, 1992) in view of Perez et al. (US 2021/0308486 A1; pub. Oct. 7, 2021) and further in view of Marash et al. (US 2008/0292053 A1; pub. Nov. 27, 2008).
Regarding claim 9, the combined references are silent about: before initiating scanning the two-dimensional plane of the target tissue at the second fixed coordinate, calibrating 15 the isocenter of the target tissue at the second fixed Z coordinate with one or more positioning points prescribed around the isocenter.
In a similar field of endeavor, Marash et al. disclose: before initiating scanning the two-dimensional plane of the target tissue at the second fixed coordinate, calibrating 15 the isocenter of the target tissue at the second fixed Z coordinate with one or more positioning points prescribed around the isocenter (para. [0103]) motivated by the benefits for optimally irradiating the targeted tissue while preserving the healthy tissues.
In light of the benefits for optimally irradiating the targeted tissue while preserving the healthy tissues, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miller et al. and Perez et al. with the teachings of Marash et al.
Regarding claim 10, Marash et al. disclose: lines connecting the positioning points and crossing to each other defines the isocenter for calibration (para. [0103]) motivated by the benefits for optimally irradiating the targeted tissue while preserving the healthy tissues.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 5,117,829; pub. Jun. 2, 1992) in view of Chen (US 2016/0074512 A1; pub. Mar. 17, 2016) and further in view of Wu et al. (US 2019/0209649 A1; pub. Jul. 11, 2019).
Regarding claim 18, the combined references are silent about: administering at least one additional therapy to the subject.
In a similar field of endeavor, Wu et al. disclose: administering at least one additional therapy to the subject (para. [0077], [0087]) motivated by the benefits for improved treatment outcomes (Wu et al. para. [0011]).
In light of the benefits for improved treatment outcomes as taught by Wu et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miller et al. and Rosa et al. with the teachings of Wu et al.
Regarding claim 19, Wu et al. disclose: the at least one additional therapy is chemotherapy, immunotherapy, surgery, radiotherapy, biotherapy, or any combination thereof (para. [0077], [0087]) motivated by the benefits for improved treatment outcomes (Wu et al. para. [0011]).
Regarding claim 20, Wu et al. disclose: the immunotherapy triggers death of cancer cells induced by CD8* T cells (para. [0077], [0087]) motivated by the benefits for improved treatment outcomes (Wu et al. para. [0011]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fr 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884